Citation Nr: 0406928	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to assignment of a higher disability rating 
for degenerative disc disease, lumbar spine, currently rated 
as 20 percent disabling.

2.  Entitlement to assignment of a compensable disability 
rating for osteomyelitis L4-5.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1996 to September 
2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO or AOJ) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2001, a statement of the case was issued in May 2003 
and a substantive appeal was received in July 2003.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, lumbar spine, 
is productive of severe limitation of motion of the lumbar 
spine, but without pronounced disc symptoms and without 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

2.  The veteran's service-connected disability, described for 
rating purposes as osteomyelitis L4-5, is currently inactive 
with no evidence of any repeat episodes or evidence of active 
infection since the initial infection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability rating of 40 percent, but no higher, for 
degenerative disc disease, lumbar spine, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); ); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5292 (2001).

2.  The criteria for entitlement to assignment of a 
compensable disability rating for osteomyelitis L4-5, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The October 2002 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded VA 
medical examinations, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, in a rating decision dated in November 
2001, the issues on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in October 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002  
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  In fact, the veteran responded 
to the October 2002 VCAA letter by way of correspondence 
dated in October 2002 and submitted additional evidence in 
relation to his claim.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Facts and Law

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease, 
lumbar spine, and his osteomyelitis L4-5 warrants higher 
disability ratings.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings, however, are not warranted in this 
instance, as the file contains no medical evidence of a 
change in disability level during this period.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In addition to service medical records, the claims file 
includes medical records from 1999 and 2000 documenting 
private treatment during the veteran's period of active duty 
service.  On examination at St. Mary's Hospital in March 
2000, the veteran's lumbar spine was noted to be rigid, 
straight and in spasm.  Hs forward flexion was to 30 degrees 
and he was slightly tender to applied pressure.  The 
diagnosis was probable chronic discitis.  On examination at 
Churchill Community Hospital in March 2000, the veteran's 
back was noted to be in spasm and as having limited range of 
motion.  The veteran's back was slightly tender to palpation 
but his reflexes and sensations were intact and symmetrical.  
The diagnosis was possible discitis.  Service medical records 
show hospital treatment for several months during service for 
osteomyelitis.  He was subsequently discharged as a result.  

The record reveals that the veteran underwent a VA 
examination in July 2001.  The examiner noted that the 
veteran had osteomyelitis that had resolved.  On physical 
examination, the veteran had painful motion and evidence of 
muscle spasm at L4-5/L5-S1.  However, there was no tenderness 
and no weakness and straight leg testing was negative.  The 
veteran's range of motion was as follows:  flexion to 50 
degrees, extension to 15 degrees, right and left lateral 
flexion to 30 degrees and right and left rotation to 35 
degrees.  He was observed walking with a normal gait and had 
normal motor strength and sensation.  X-ray images revealed 
spondylolisis of the pars interarticularis at L5 on the left 
and narrowing of L4-5 disc space with anterior and posterior 
bony osteophytosis.  Partial destruction or distortion of the 
posterior inferior aspect of L4 and degenerative spur 
superior anterior aspect of L-5 was also noted.  The 
diagnoses were status post discitis and osteomyelitis, with 
residual limitation of motion of the lumbar spine and 
degenerative disc disease of the lumbar spine with 
spondylolisis.

The veteran's father submitted a statement dated June 2001 
attesting to his observation's regarding the limitations the 
veteran experiences due to his back disabilities.

Finally, the veteran underwent a VA examination in May 2003.  
On examination, the examiner observed that the veteran had no 
difficulty rising from his chair in the waiting room and 
bending over to pick up paper materials.  He ambulated with 
no evidence of discomfort or antalgia and had a smooth, 
flowing natural-appearing gait.  Inspection of his back 
revealed no deformities and no tenderness to palpation.  The 
veteran demonstrated flexion to the right to 52 degrees with 
no complaint of pain, flexion to the left was limited to 50 
degrees with a report of pain at 26 degrees, forward flexion 
was limited to 28 degrees with a report of pain starting at 
10 degrees, extension was limited to 46 degrees with a report 
of pain at 30 degrees, rotation to the right was 16 degrees 
with no pain and rotation to the left was 24 degrees with a 
denial of pain.  Neurologic testing revealed no abnormalities 
and motor strength was normal.  The diagnosis was chronic 
back strain.

Analysis

Degenerative Disc Disease

It appears that the RO has assigned the current 20 percent 
rating for the veteran's service-connected degenerative disc 
disease, lumbar spine, under the lumbosacral strain 
provisions of Diagnostic Code 5295.  For reasons hereinafter 
explained, the Board finds that a 40 percent rating is 
warranted under the version of Diagnostic Code 5292 in effect 
at the time the veteran's claim was filed. 

Although there is evidence of disc disease, the evidence 
clearly shows that the most significant impairment involves 
loss of range of motion.  The most recent VA examination in 
May 2003 showed forward flexion limited to 28 degrees with 
additional functional loss due to pain so as to limit forward 
flexion to approximately 10 degrees.  Under Code 5292 for 
limitation of motion of the lumbar spine, this findings 
clearly shows severe limitation of motion.  Under Code 5292, 
a 40 percent rating is therefore warranted.  Further, the 
Board believes that resolving all reasonable doubt in the 
veteran's favor, a 40 percent rating under Code 5292 is 
warranted during the entire period covered by this appeal.  

A 40 percent rating is the highest available under Code 5292 
as in effect at the time of the veteran's claim.  Moreover, 
although the criteria for rating limitation of motion changed 
effective September 26, 2003, a rating in excess of 40 
percent is not warranted under the revised criteria unless 
there is unfavorable ankylosis.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  There is no unfavorable ankylosis in the 
present case, and there is therefore rating higher than 40 
percent to be considered under range of motion criteria. 

A 60 percent rating is available under Diagnostic Code 5293 
for Intervertebral Disc Syndrome.  The criteria for this 
disability also changed during the course of the appeal.  67 
Fed. Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-
51458 (August 27, 2003).  It is clear, however, that such a 
rating is not warranted under either the old or new criteria 
for rating disc disease.  Again, it appears that the most 
significant impairment involves loss of range of motion, and 
the Board has applied Code 5292 to assign a 40 percent rating 
for severe limitation of motion.  Although there is some 
mention in medical records of muscle spasm, there is no 
showing of persistent symptoms of neuropathy or other 
neurological findings so as to result in a disability picture 
more nearly approximating pronounced intervertebral disc 
syndrome.  A rating in excess of  40 percent is therefore not 
warranted under the prior version of Code 5293.  Further, 
there is no persuasive evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months to warrant a rating in excess of 40 percent under 
the revised criteria for intervertebral disc syndrome.  

The Board acknowledges contentions by the veteran and his 
father that address the overall disability.  In this regard, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Osteomyelitis

Initially, the Board notes that the veteran is currently 
rated under Diagnostic Code 5000 at a noncompensable rate for 
osteomyelitis.  Diagnostic Code 5000 provides a 10 percent 
disability rating for inactive osteomyelitis which had 
repeated episodes, without evidence of an active infection in 
the past 5 years.  38 C.F.R. §§ 4.71, 4.71(a), Diagnostic 
Code 5000.  In the present case, it should be noted that in 
all cases where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements of a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

As noted above, the medical evidence of record contains no 
evidence of any repeat episodes of active osteomyelitis after 
the initial infection and treatment.  Therefore, the 
veteran's service-connected disability does not meet the 
criteria for a 10 percent rating.  As such, under the 
provisions of 38 C.F.R. § 4.31, the veteran's service-
connected osteomyelitis is properly rated as noncompensable.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to assignment of a 40 percent rating for service-
connected degenerative disc disease of the lumbar spine is 
warranted.  To this extent, the appeal is granted.

Entitlement to assignment of a compensable rating for 
service-connected osteomyelitis L4-5 is not warranted.  To 
this extent, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



